Citation Nr: 0738999	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a thyroid disorder and 
tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1985.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for, inter alia, tinnitus and a thyroid disorder.  

In August 2007, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the veteran's claims folder.


FINDING OF FACT

The competent and probative evidence does not relate the 
claimed thyroid disorder or tinnitus to service.  


CONCLUSION OF LAW

A thyroid disorder or tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2003, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in March and 
September 2006 letters.  Notwithstanding this belated notice, 
the Board determines that the veteran was not prejudiced by 
any defect in timing.  The Board points out that the veteran 
has not alleged any prejudice, and the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The veteran 
identified treatment by various private sources, including 
RAB, MD; Dr. WP and other medical clinics, and the RO 
attempted to obtain all applicable records.  He was afforded 
adequate VA examinations in August 2006.  There is no 
identified relevant evidence that has not been accounted for.      

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Background

At the time of the veteran's entry examination in December 
1974, he was 5'8" tall and he weighed 136 pounds.  On 
medical board examination in November 1975, he weighed 155 
pounds.  In March 1980, he was seen for an "overweight 
interview."  A 1600 calorie diet was recommended.  In April 
1980, the veteran had various complaints, including fatigue 
and depression.  There was no pertinent assessment.  His 
weight in September 1984 was 183 pounds.  

A Dental Patient Medical History dated in June 1983 and 
October 1984 indicates that the veteran did not have a 
history of thyroid disease.  Service medical records show no 
pertinent complaints or findings.  

Private medical records from the Lovelace Medical Center show 
that the veteran had lost some weight in November 1987 after 
he deliberately ate less and ran about 3 miles per day.  
Examination of the thyroid was normal.  In February 1996, the 
assessment was hyperthyroidism due to diffuse toxic goiter 
(Graves disease).    

Private medical records dated from 1997-2000 from RAB, MD, 
show that the veteran was referred in August 1997 for thyroid 
evaluation.  A history of Graves disease in March 1996 was 
noted.  He was 5'8" tall and weighed 223 pounds.   Dr. P's 
records also show this diagnosis.  The medical records from 
Gonzaba Medical Group indicate that Graves disease was first 
found in 1995.  

VA outpatient treatment records dated in August 2006 show 
that the veteran related his Graves disease to past iodine 
ablation.  The examiner made no pertinent findings.

On VA examination in August 2006, the examiner reviewed the 
veteran's claims file prior to the evaluation.  The veteran 
recalled that in the latter part of 1994, he developed a 
tremor in his extremities with a feeling of fatigue, 
weakness, weight loss, and night sweats; he was diagnosed 
with Graves disease or hyperthyroidism.  Following physical 
examination, the VA examiner rendered a diagnosis of 
hypothyroidism, status post Graves disease.  The opinion was 
that the disorder was not caused by or the result of the 
veteran's military career.  

The veteran was afforded a VA audiologic examination in 
August 2006.  It was noted that the veteran was an aircraft 
mechanic, supply specialist, and electrician in the Air 
Force.  The examiner reviewed the veteran's claims file and 
completed an examination.  The opinion was that the veteran's 
claimed tinnitus was not at least as likely as not related to 
service.  

The veteran provided sworn oral testimony at a hearing in 
August 2007.  The veteran explained that he was in the 
service for 10 years, during which he worked on a flight 
line.  He recalled that he was issued earplugs to use, but 
sometimes in the rush of things, they would be left behind.  
Hearing transcript (T) 3-4.  He also tested engine cells and 
equipment, for which he had earplugs.  T. 5.  He thought that 
his first symptoms of a thyroid disorder were depression 
weight gain during service.  He was sent to dieticians and 
was told to use the gym.  He described this time as a 
continuous weight control program.  T. 6.  A thyroid disorder 
was not diagnosed during service.  T. 7.  He sought 
counseling for depression right after service discharge at 
Lovelace.  The veteran first went to a doctor for the thyroid 
in about 1994-95.  T. 8.  After testing, the endocrinologist 
changed the thyroid disorder from "hyper" to "hypo."  T. 
9.          
      
Analysis

The veteran contends that he now has a thyroid disease that 
is related to service when he manifested symptoms of fatigue, 
weight gain, and depression.  He asserts that during service 
on the flight line for 8 years, he was exposed to noise that 
led to his current tinnitus.  However, the veteran states 
that he did not have a diagnosis of either disorder during 
service.    

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as that on a flight line, 
and he is competent to report observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the 
veteran does not have the expertise to render a medical 
diagnosis or provide a competent opinion as to medical 
causation.  Although a lay person is competent to testify as 
to symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical diagnosis.  Thus, the Board concludes that there is 
competent evidence that the veteran was exposed to noise in 
service and he is competent to testify to observable 
symptoms.  However, as discussed in detail below, there is no 
competent evidence of residual disability in the form of 
tinnitus due to any incident in service.   

Initially, there is no evidence of any pertinent treatment or 
findings in the service medical records.  Although the 
veteran was seen for weight problems in service, no medical 
professional linked such problem to a thyroid disorder.  
Accordingly, the Board cannot conclude that the onset of the 
claimed disabilities was during service.    

The medical evidence of record does not reflect the presence 
of a thyroid disorder or tinnitus complaints until many years 
after service separation.  In this case, the Board finds that 
the most probative evidence is against the veteran's claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's 
duty to determine the credibility and weight of evidence).  

There is competent evidence of record which establishes that 
the claimed disabilities are not related to any injury or 
disease in service.  The veteran was afforded a VA 
examination in August 2006 in order to obtain a medical 
opinion as to whether any current thyroid disorder or 
tinnitus had its onset in or is related to service.  The VA 
examiner for each disorder reviewed the veteran's medical 
history and claims folder.  The veteran also underwent 
physical examination.  The VA examiners respectively 
concluded that the claimed disability is unrelated to 
service.  

The Board finds that the August 2006 VA opinion pertinent to 
each claimed disability is highly probative because it was 
based upon physical examination of the veteran and a review 
of the claims file.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner thus had the most 
comprehensive basis on which to render an opinion.  

The Board notes that the veteran stated that his VA 
psychiatrist linked his thyroid disability to service.  That 
assertion by the veteran, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).   Significantly, the VA treatment records report the 
veteran's belief as to the etiology of his thyroid disorder, 
but the treating examiner failed to make the same written 
conclusions or findings.  As such, these records do not 
constitute probative nexus evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  
   
The evidence shows that the veteran did not have any 
complaints or treatment for the specific disorders in service 
or for about 10 years after service separation.  As noted 
above, the evidence of record shows that the veteran first 
sought medical treatment in about the 1995.  Such a long 
interval between service and the initial known treatment for 
a disease is, of itself, a factor against a finding that the 
disease is service-connected.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).  In short, the probative medical 
evidence of record establishes that the veteran's current 
disabilities did not manifest in service and are not related 
to injury or disease in service.  

The veteran's own assertions that his current tinnitus or 
thyroid disability is related to service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The evidence does not establish that the veteran has the 
expertise to render a medical opinion.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for tinnitus or thyroid disability is 
not warranted.  The preponderance of the evidence of record 
is against the veteran's claim for service connection for 
tinnitus or thyroid disability.  The reasonable doubt 
doctrine requires that there be a "substantial" doubt and 
"one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. § 3.102.  
The claim is therefore denied. 


ORDER

Entitlement to service connection for tinnitus or thyroid 
disability is denied.  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


